Citation Nr: 0109907	
Decision Date: 04/04/01    Archive Date: 04/11/01	

DOCKET NO.  99-22 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an automobile allowance and/or adaptive 
equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
October 1971.

This matter arises from a September 1999 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

As part of his substantive appeal, the veteran requested a 
personal hearing before a member of the Board sitting in 
Washington, D.C.  Such a hearing was scheduled for March 5, 
2001.  However, the veteran failed to appear as scheduled, 
and did not request a postponement.  See 
38 C.F.R. § 20.702(d) (2000).  Accordingly, the Board will 
proceed with the case as though the request for a personal 
hearing had been withdrawn.  Id.


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
schizophrenia, paranoid type, evaluated as 100 percent 
disabling.

2.  The veteran does not have loss or permanent loss of use 
of one or both feet, loss or permanent loss of use of one or 
both hands, permanent impairment of vision of both eyes, or 
ankylosis of one or both knees or one or both hips.

CONCLUSION OF LAW


The criteria for entitlement to an automobile allowance 
and/or adaptive equipment 

have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 1991).; 
38 C.F.R. § 3.808 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to an automobile 
allowance and/or adaptive equipment.  He has not offered any 
specific contentions in this regard.

The Secretary of Veterans Affairs shall provide or assist in 
providing an automobile or other conveyance to each eligible 
person.  Eligibility requires that one of the following must 
exist and be the result of injury or disease incurred or 
aggravated during active military service; (i) loss or 
permanent loss of use of one or both feet; (ii) loss or 
permanent loss of use of one or both hands; (iii) permanent 
impairment of vision of both eyes.  Alternatively, the 
Secretary shall provide each person the adaptive equipment to 
ensure that the eligible person will be able to operate an 
automobile or other conveyance in a manner consistent with 
such person's own safety and the safety of others.  
Eligibility for this benefit requires that the veteran have a 
disability that is the result of injury or disease incurred 
or aggravated during active military service in the form of 
ankylosis of one or both knees or one or both hips. See 
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

The evidence of record indicates that the veteran's only 
service-connected disability is schizophrenia, paranoid type, 
evaluated as 100 percent disabling.  There is no indication 
that this disability has resulted in loss or loss of use of 
any of the veteran's extremities, or that it has resulted in 
ankylosis of either of his knees or hips.  Absent a 
qualifying disability, the veteran is not eligible for the 
benefit currently sought on appeal.

As a final note, the Board observes that, in effect, the 
veteran has requested extraordinary equitable relief in this 
case; such relief exceeds the Board's authority.  

Only the Secretary of Veterans Affairs is authorized to offer 
such relief.  See 38 U.S.C.A. § 503(b) (West 1991).  See also 
Schleis v. Principi, 3 Vet. App. 415, 418 (1992).  Because 
the veteran has failed to state a claim for which relief can 
be granted, his appeal must be denied.


ORDER

Entitlement to an automobile allowance and/or adaptive 
equipment is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

